EXHIBIT 10.1

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Agreement (the “Agreement”) is entered into as of the 30th day of April,
2009 by and between Altus Pharmaceuticals Inc., a Delaware corporation (the
“Company”), and Thomas J. Phair, Jr. (the “Executive”).

WHEREAS Executive is employed by the Company, and because of such employment,
possesses detailed knowledge of the Company and its business and operations;

WHEREAS Executive’s continued service to the Company is very important to the
future success of the Company;

WHEREAS the Company desires to enter into this Agreement to provide Executive
with certain financial protection in the event that Executive’s employment
terminates under certain circumstances, and thereby to provide Executive with
incentives to remain with the Company

WHEREAS the Board of Directors of the Company (the “Board”) acting through the
Compensation Committee has determined that it is in the best interests of the
Company to enter into this Agreement.

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:

1. Definitions.

(a) Cause. As used herein, “Cause” shall include (and is not limited to): (i)
dishonesty with respect to the Company or any affiliate, parent or subsidiary of
the Company; (ii) insubordination; (iii) substantial malfeasance or nonfeasance
of duty; (iv) unauthorized disclosure of confidential information;
(v) Executive’s breach of any material provision of any employment, consulting,
advisory, non-disclosure, non-competition, or similar material agreement between
Executive and the Company, which breach, where reasonably subject to cure, is
not cured to the satisfaction of the Board within ten (10) days after notice to
Executive by the Company of such breach; or (vi) conduct substantially
prejudicial to the business of the Company or any affiliate, parent or
subsidiary of the Company. The Board shall have sole discretion to determine the
existence of “Cause,” and its determination will be conclusive on Executive and
the Company; provided that the Board may delegate its power to act under this
paragraph (a) to a committee of the Board in which case the determination of
such committee shall be conclusive. “Cause” is not limited to events which have
occurred prior to the termination of Executive’s service, nor is it necessary
that the Board’s finding of “Cause” occur prior to such termination. If the
Board determines, subsequent to Executive’s termination of service, that either
prior or subsequent to Executive’s termination Executive engaged in conduct
which would constitute “Cause,” then Executive shall have no right to any
benefit or compensation under this Agreement.

(b) Change In Control. As used herein, a “Change in Control” shall mean:

(i) the shareholders of the Company approve: (a) any consolidation or merger of
the Company (x) where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own, directly or indirectly, shares representing in the
aggregate more than 50% of the combined

voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any) or (y) where the members of the Board, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, constitute more than 50% of the board of directors of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any); (b) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company; or (c) any plan or proposal for the liquidation or dissolution of the
Company;

(ii) individuals who, as of the date hereof, constitute the entire Board (the
“Incumbent Directors”) cease for any reason to constitute at least 50% of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the then Incumbent Directors
shall be, for purposes of this Agreement, considered as though such individual
were an Incumbent Director; or

(iii) any “person,” as such term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any employee benefit plan of the Company or any entity organized, appointed or
established by the Company for or pursuant to the terms of such plan), together
with all “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Exchange Act) of such person, shall become the “beneficial owner” or
“beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of the Company representing in the
aggregate 25% or more of either: (a) the then outstanding shares of the Common
Stock of the Company or (b) the combined voting power of all then outstanding
securities of the Company having the right under ordinary circumstances to vote
in an election of the Board (“Voting Securities”) (in either such case, other
than as a result of acquisitions of such securities directly from the Company).

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of the foregoing clause (iii) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Common Stock or other Voting Securities outstanding,
increases: (a) the proportionate number of shares of Common Stock beneficially
owned by any person to 25% or more of the Common Stock then outstanding, or
(b) the proportionate voting power represented by the Voting Securities
beneficially owned by any person to 25% or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (a) or (b) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities (other than pursuant to a stock split, stock dividend or similar
transaction), then a “Change in Control” shall be deemed to have occurred for
purposes of the foregoing clause (iii).

(c) Good Reason. As used herein, a “Good Reason” shall mean: (i) Executive, as a
condition of remaining an employee of the Company, is required to relocate at
least 50 miles from Executive’s then-current location of employment; (ii) there
occurs a material adverse change in Executive’s duties, authority or
responsibilities which causes Executive’s position with the Company to become of
significantly less responsibility or authority than Executive’s position was
immediately prior to the Change in Control; or (iii) there occurs a material
reduction in Executive’s base salary from Executive’s base salary received
immediately prior to the Change in Control, provided that any notice of
termination by Executive for Good Reason shall be given by Executive within
fifteen (15) days of Executive’s becoming aware of the occurrence of the facts
giving rise to such Good Reason. For purposes of this Agreement, “Good Reason”
shall be interpreted in a manner, and limited to the extent necessary, so that
it will not cause adverse tax consequences for either party with respect to
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), and any successor statute, regulation and guidance thereto.

(d) Base Salary. As used herein, “Base Salary” shall mean Executive’s annual
base salary, excluding reimbursements, bonuses, benefits, and amounts
attributable to stock options and other non-cash compensation.

2. Standard Severance. In the event that Executive’s employment is involuntarily
terminated by action of the Company other than for Cause, Executive shall
receive the following (subject to Executive’s execution of a release of claims
as described in Section 7):

(a) Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a twelve (12) month period (the
“Severance Period,” if Section 2 applies) less all customary and required taxes
and employment-related deductions, in accordance with the Company’s normal
payroll practices (provided such payments will be made at least monthly).

(b) Separation Bonus. In the Company’s sole discretion, and conditioned upon
appropriate approval from the Compensation Committee, within forty-five
(45) days following Executive’s termination the Company may pay Executive a
separation bonus not to exceed fifty percent (50%) of the target annual bonus to
which Executive may have been entitled for the year in which Executive is
terminated, prorated for the portion of the year in which Executive was
employed, provided any such payments will be made within forty-five (45) days
following Executive’s termination with the Company.

(c) COBRA Payments. Upon completion of the appropriate COBRA forms, and subject
to all the requirements of COBRA, the Company shall continue Executive’s
participation in the Company’s health and dental insurance plans at the
Company’s cost (except for Executive’s co-pay, if any, which shall be deducted
from Executive’s severance compensation) for the 18 month COBRA eligibility
period following termination, to the same extent that such insurance is provided
to similarly situated Company executives (but in all events on terms not less
advantageous than those applicable to the Executive as of the second business
day preceding the date on which employment terminates), provided that this
benefit will cease and the Company will be under no obligation to provide it if
Executive has become eligible for coverage under another employer’s group
coverage, and Executive hereby agrees to notify the Company promptly and in
writing should that occur.

(d) No Duplication. In the event that Executive is eligible for Change in
Control Severance under Section 3 below, Executive shall not be eligible for and
shall not receive the Standard Severance as provided in this Section 2.

3. Change In Control Severance. In the event that a Change in Control occurs and
within a period of one (1) year following the Change in Control, either:
(i) Executive’s employment is involuntarily terminated by action of the Company
other than for Cause, or (ii) Executive terminates Executive’s employment
voluntarily for Good Reason, then Executive shall receive the following (subject
to Executive’s execution of a release of claims, as described in Section 7):

(a) Severance Payments. Continuation of payments in an amount equal to
Executive’s then-current Base Salary for a twelve (12) month period (the
“Severance Period,” if Section 3 applies) less all customary and required taxes
and employment-related deductions, in accordance with the Company’s normal
payroll practices (provided such payments will be made at least monthly).

(b) Separation Bonus. Within forty-five (45) days following Executive’s
termination, payment of a separation bonus in an amount equal to the target
annual bonus to which the Executive may have been entitled for the year in which
Executive is terminated.

(c) COBRA Payments. Upon completion of the appropriate COBRA1/ forms, and
subject to all the requirements of COBRA, continuation of Executive’s
participation in the Company’s health and dental insurance plans at the
Company’s cost (except for Executive’s co-pay, if any, which shall be deducted
from Executive’s severance compensation) for the 18 month COBRA eligibility
period following such termination, to the same extent that such insurance is
provided to similarly situated Company executives (but in all events on terms
not less advantageous than those applicable to the Executive as of the second
business day preceding the date on which employment terminates).

(d) Outplacement. Direct payment of up to $15,000 of bona fide outplacement
services, provided that the outplacement company engaged by Executive provides
reasonably detailed invoices for such services to the Sr. Director, Human
Resources at the Company within the outplacement company’s normal billing cycle.
Payment is limited to services received by Executive between the date of
Executive’s termination of employment and the date on which Executive begins new
full-time employment, and Executive hereby agrees to notify the Company
immediately upon obtaining new full-time employment, provided that all payments
must be made before the end of the second year following the year in which
Executive terminates employment.

(e) No Duplication. In the event that Executive is eligible for Standard
Severance under Section 2 above, Executive shall not be eligible for and shall
not receive the Change in Control Severance as provided in this Section 3.

4. No Severance. In the event that Executive’s employment is terminated for any
reason other than those outlined in Sections 2 or 3, then Executive shall have
no right to the severance payments/benefits provided under this Agreement.

5. Distribution Limitation. If any payment or benefit Executive would receive
under this Agreement, when combined with any other payment or benefit Executive
receives pursuant to a Change in Control (for purposes of this section, a
“Payment”) would: (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”); and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be either: (x) the full
amount of such Payment; or (y) such lesser amount (with cash payments being
reduced before stock option compensation) as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employments taxes,
income taxes, and the Excise Tax, results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

6. Timing Of Payments. Notwithstanding any other provision with respect to the
timing of payments under Sections 2 or 3, if, at the time of Executive’s
termination, Executive is deemed to be a “specified employee” of the Company
(within the meaning of Code Section 409A(a)(2)(B)(i) and any successor statute,
regulation and guidance thereto (“Code Section 409A”)), then limited only to the
extent necessary to comply with the requirements of Code Section 409A, any
payments to which Executive may become entitled under Sections 2 or 3 which are
subject to Code Section 409A (and not otherwise exempt from its application)
will be withheld until the first (1st) business day of the seventh (7th) month
following the termination of Executive’s employment, at which time Executive
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Executive under the terms of Sections 2 or 3.

7. Release of Claims. The Company shall not be obligated to pay Executive any of
the compensation set forth in Sections 2 and 3 unless and until Executive has
executed a timely full and general release of all claims against the Company and
any affiliate, parent or subsidiary, and its and their officers, directors,
employees, and agents, in a form satisfactory to the Company.

8. Restrictive Covenants. Executive acknowledges and agrees that this Agreement
provides Executive with payments and benefits above and beyond those which the
Company already is providing Executive. In exchange for the payments and
benefits provided herein, as well as other good and valuable consideration,
Executive agrees to the following restrictive covenants:

(a) While Executive is employed by the Company and for the term of the Severance
Period (the “Non-Competition Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any affiliate, parent or
subsidiary of the Company or undertake any planning for any business competitive
with the Company or any affiliate, parent or subsidiary of the Company. For the
purpose of this section, “compete” or “competitive” means to engage or
participate (whether for compensation or without compensation) in any commercial
research or commercial project which is the same or substantially similar (in
purpose, objective or result) to any research or project in which the Executive
engaged or participated in, for or on behalf of the Company or any affiliate,
parent or subsidiary of the Company during the Non-Competition Period.

(b) During the Non-Competition Period, the Executive shall not recruit or
otherwise solicit or induce any employees of the Company or any affiliate,
parent or subsidiary of the Company to terminate their employment with, or
otherwise cease their relationships with, the Company or any affiliate, parent
or subsidiary of the Company.

(c) The restrictions against competition set forth in paragraph 8(a) are
considered by the parties to be reasonable for the purposes of protecting the
business of the Company.  However, if any such restriction is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.

9. No Impact On Employment Status. This Agreement is not intended to confer, and
shall not be interpreted as conferring, any additional employment rights on
Executive, and has no impact on either party’s right to terminate Executive’s
employment under contract or applicable law.

10. Enforceability; Reduction. If any provision of this Agreement shall be
deemed invalid or unenforceable as written, this Agreement shall be construed,
to the greatest extent possible, or modified, to the extent allowable by law, in
a manner which shall render it valid and enforceable and any limitation on the
scope or duration of any provision necessary to make it valid and enforceable
shall be deemed to be a part thereof. No invalidity or unenforceability of any
provision contained herein shall affect any other portion of this Agreement.

11. Notices.

(a) All notices, requests, consents and other communications hereunder shall be
in writing, shall be addressed to the receiving party’s address set forth below
or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) made by telex, telecopy or facsimile
transmission, (iii) sent by overnight courier, or (iv) sent by registered or
certified mail, return receipt requested, postage prepaid.

If to the Company:

Chief Executive Officer

Altus Pharmaceuticals Inc.

610 Lincoln Street

Waltham, MA 02451

With a copy to:

General Counsel

Altus Pharmaceuticals Inc.

610 Lincoln Street125

Waltham, MA 02451

If to Executive:

Thomas J. Phair, Jr.

Altus Pharmaceuticals Inc.

610 Lincoln Street125

Waltham, MA 02451

(b) All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by telex, telecopy or facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise,
(iii) if sent by overnight courier, on the next business day following the day
such notice is delivered to the courier service, or (iv) if sent by registered
or certified mail, on the 5th business day following the day such mailing is
made.

12. Entire Agreement / No Duplication of Compensation or Benefits. This
Agreement, along with any prior employee, non-disclosure and invention agreement
entered into between the Executive and the Company (other than noncompetition or
nonsolicitation covenants contained therein which are superceded by this
Agreement), embodies the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof.
No statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement shall affect, or be used to interpret,
change or restrict, the express terms and provisions of this Agreement. The
terms of Sections 2 and 3 above shall replace any agreement, policy or practice
which otherwise would obligate the Company to provide any severance compensation
and/or benefits to Executive, provided that this provision shall not be
construed to otherwise limit Executive’s rights to payments or benefits provided
under any pension plan (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended), deferred compensation, stock, stock
option or similar plan sponsored by the Company, and further provided, that
notwithstanding anything in this Agreement to the contrary, the Company’s
obligations to the Executive under this Agreement shall be reduced by an amount
equal to the amount, if any, paid or due and payable to the Executive pursuant
to the Company’s Executive Severance Policy dated April 30, 2009, and no
benefits under this Agreement shall be paid to the extent they would duplicate
amounts payable pursuant to such Executive Severance Policy.

13. Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by all parties hereto.
Any such amendment shall comply with the requirements of Code Section 409A, if
applicable.

14. Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

15. Assignment. The rights and obligations under this Agreement may not be
assigned by either party hereto without the prior written consent of the other
party.

16. Benefit. All statements, representations, warranties, covenants and
agreements in this Agreement shall be binding on the parties hereto and shall
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement shall be construed to create any rights
or obligations except among the parties hereto, and no person or entity shall be
regarded as a third-party beneficiary of this Agreement.

17. Arbitration. Any controversy, dispute or claim arising out of or in
connection with this Agreement will be settled by final and binding arbitration
to be conducted in Boston, Massachusetts pursuant to the national rules for the
resolution of employment disputes of the American Arbitration Association then
in effect. The decision or award in any such arbitration will be final and
binding upon the parties, and judgment upon such decision or award may be
entered in any court of competent jurisdiction, or application may be made to
any such court for judicial acceptance of such decision or award and an order of
enforcement. In the event that any procedural matter is not covered by the
aforesaid rules, the procedural law of Massachusetts will govern. Any
disagreement as to whether a particular dispute is arbitrable under this
Agreement shall itself be subject to arbitration in accordance with the
procedures set forth herein. Notwithstanding the foregoing, any right or
obligation arising out of or concerning any separate contract or agreement
between the parties (including but not limited to any employee, non-disclosure
and invention agreement) shall be decided in accordance with the dispute
resolution mechanism provided for by such contract or agreement.

18. Governing Law / Jurisdiction / Service of Process. This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of the Commonwealth of Massachusetts, without
giving effect to the conflict of law principles thereof. Any legal action or
proceeding with respect to this Agreement that is not subject to arbitration
pursuant to Section 17 will be brought in the courts of the Commonwealth of
Massachusetts in Middlesex Country or of the United States of America for the
District of Massachusetts, sitting in Boston. By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each of the parties hereto irrevocably consents to the service
of process of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by certified mail, postage prepaid, to the
party at its address set forth in Section 11.

19. Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1/ “COBRA” is the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ALTUS PHARMACEUTICALS INC.

By:      /s/ Georges Gemayel—

Date:       4/30/09      

EXECUTIVE:

      /s/ Thomas J. Phair, Jr.      

Thomas J. Phair, Jr.

Date:       4/30/09      

2